UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PAMELA J. BIAGAS                                    )
                                                    )
                                                    )
               Plaintiff,                           )
                                                    )
             v.                                     )   Civil Action No. 01-2578 (RJL)
                                                    )
                                                    )
DISTRICT OF COLUMBIA                                )
                                                    )
                                                    )

                                               ~
               Defendant.

                             ORDER AND FINAL JUDGMENT
                                  (January ~~ ,2010)

       For the reasons set forth in the accompanying Memorandum Opinion entered this

date, it is hereby

       ORDERED that defendant's Motion for Summary Judgment [# 52] is

GRANTED, and it is further

       ORDERED that judgment is entered in favor of the defendant, and that the case is

dismissed with prejudice. This is a final appealable Order.

       SO ORDERED.




                                                United States District Judge